                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 15-119(B)-JVS

 Defendant           JUSTIN DYLAN HIXON                                      Social Security No. 9         3   2     7
 akas:   Justin A Hixon                                                      (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.           02     11      2019

  COUNSEL                                                            Richard Raynor, Appointed
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Conspiracy to Commit Bank Robbery in violation of 18 USC § 371 as charged in Count 1 of the Second Superseding
                     Indictment; and Bank Robbery, Aiding & Abetting in violation of 18 USC §§ 2113(a), 2(a) as charged in Counts 2, 5, 8, 9, 10,
                     11 & 12 of the Second Superseding Indictment; and Armed Robbery, Aiding & Abetting in violation of 18 USC § 2113(a),(d)
                     2(a) as charged in Counts 3, 13 & 15 of the Second Superseding Indictment; and Use of Firearm in Furtherance of a Crime of
                     Violence, Aiding & Abetting, in violation of 18 USC §§ 923(c)(1)(A)(I); 2(a)

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed on to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: 97 MONTHS

This term consists of the following: 37 months on Count 1; 37 months on each of Counts 2, 3, 5, 8, 9, 10, 11, 12, 13,
and 15, to be served concurrently with each other; and 60 months on Count 16, to be served consecutively to Counts 1,
2, 3, 5, 8, 9, 10, 11, 12, 13, and 15.

It is ordered that the defendant shall pay to the United States a special assessment of $1,200, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Defendant shall pay restitution in the total amount of $56,522 under 18 U.S.C. §3663A to victims as set forth in a separate
victim list prepared by the probation office which this Court adopts and which reflects the Court's determination of the
amount of restitution due to each victim. The victim list, which shall be forwarded to the fiscal section of the clerk's office
shall remain confidential to protect the privacy interests of the victims.
If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless another
priority order or percentage payment is specified in this judgment.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the
Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after release
from custody, nominal monthly payments of at least 10% of the defendant's gross monthly income, but not less than $200,
whichever is greater, shall be made during the period of supervised release. These payments shall begin 30 days after the
commencement of supervision. Nominal restitution payments are ordered as the court finds that the defendant's economic
circumstances do not allow for either immediate or future payment of the amount ordered.


CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 6
 USA vs.      Justin Dylan Hison                                        Docket No.:   SACR 15-119(B)-JVS

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §
3612(g).

The defendant shall be held jointly and severally liable with convicted codefendant Eric Efren Trejo for $34,106 of the total
amount of restitution ordered in this judgment; specifically, the amounts of restitution ordered with respect to victims
Community Valley Bank, Wells Fargo Bank - Palm Springs, Chase Bank - Banning, and Wells Fargo Bank - Irvine.

The defendant shall be held jointly and severally liable with convicted co-schemer Sheyenne Lee Parsons, Case SACR 18-
21-JVS for $31,412 of the total amount of restitution ordered in this judgment; specifically, the amounts of restitution
ordered with respect to victims Community Valley Bank, Chase Bank - Banning, and Wells Fargo Bank - Irvine.

The victims’ recovery is limited to the amount of their loss and the defendant's liability for restitution ceases if and when
the victims receives full restitution.

The defendant shall comply with General Order No. 18-10.

Pursuant to Guideline Section 5E1.2(a), all fines are waived as it is found that the defendant does not have the ability to
pay a fine in addition to restitution.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Justin Dylan Hixon, is
hereby committed on Counts 1, 2, 3, 5, 8, 9, 10, 11, 12, 13, 15, and 16 of the Second-Superseding Indictment to the custody
of the Bureau of Prisons to be imprisoned for a term of 97 months.


Upon release from imprisonment, the defendant shall be placed on supervised release for a term of four (4) years under the
following terms and conditions. This term consists of three years on each of Counts 1, 2, 5, 8, 9, 10, 11, and 12, and four
years on each of Counts 3, 13, 15, and 16 of the Second-Superseding Indictment, all such terms to run concurrently.

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                     Services Office and General Order 18-10.

         2.          As directed by the Probation Officer, the defendant shall notify specific persons and organizations
                     of specific risks and shall permit the Probation Officer to confirm the defendant’s compliance with
                     such requirement and to make such notifications.

         3.          During the period of community supervision the defendant shall pay the special assessment and
                     restitution in accordance with this judgment's orders pertaining to such payment.

         4.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         5.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                     submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
                     tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

         6.          The defendant shall refrain from the use of alcohol and shall submit to breathalyzer testing, not to
                     exceed eight (8) tests per month, to determine if the defendant has consumed alcohol.



CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 6
 USA vs.      Justin Dylan Hison                                         Docket No.:   SACR 15-119(B)-JVS

         7.          The defendant shall participate in an outpatient substance abuse treatment and counseling program
                     that includes urinalysis, breath, and/or sweat patch testing, as directed by the Probation Officer. The
                     defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
                     medications, during the period of supervision.

         8.          The defendant shall not participate in any form of gambling, or have someone participate in the same
                     on his behalf, or enter any establishment where gambling is a primary business source.

         9.          The defendant shall participate in an outpatient counseling program for gambling addiction as
                     directed by the Probation Officer, until discharged from the program by the service provider with
                     the approval of the Probation Officer.

         10.         As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-
                     ordered treatment to the aftercare contractors during the period of community supervision. The
                     defendant shall provide payment and proof of payment as directed by the Probation Officer. If the
                     defendant has no ability to pay, no payment shall be required.

         11.         The defendant shall apply all monies received from income tax refunds, lottery winnings,
                     inheritance, judgments and any anticipated or unexpected financial gains to the outstanding court-
                     ordered financial obligation.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider to
facilitate the defendant's treatment for gambling and narcotic addiction or drug and alcohol dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the sentencing judge.

The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental health
evaluations or reports, to the counseling treatment provider. The treatment provider may provide information (excluding
the Presentence report), to State or local social service agencies (such as the State of California, Department of Social
Service), for the purpose of the client's rehabilitation.

The Court recommends that, if eligible, the defendant be allowed to participate in the RDAP 500 Hour Drug Treatment
Program while incarcerated. Further, the Court recommends that the defendant be housed in a facility in Southern
California to facilitate visitation with family and friends who were present in Court.

Defendant is advised of his appeal rights. On the Government’s motion, the remaining counts are ordered
DISMISSED.




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 3 of 6
 USA vs.     Justin Dylan Hison                                                            Docket No.:      SACR 15-119(B)-JVS


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            February 12, 2019
            Date                                                               U. S. District Judge James V Selna

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                               Clerk, U.S. District Court



            2/12/19                                                  By        Lisa Bredahl
            Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local                9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                              in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal                    convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                   officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                          the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                        that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                  rehabilitation;
       the court or probation officer;                                               10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                        purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                    controlled substance, or any paraphernalia related to such substances,
       officer;                                                                            except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation           11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment                   arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;                  12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                   destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before         13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                       enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                     permission of the court;
 7.    The defendant must permit the probation officer to contact him or             14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation                   persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and                 those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                    confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                    such notifications;
       the probation officer for schooling, training, or other acceptable            15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                     implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                            criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                               defendant; and provide the defendant with needed educational or
                                                                                           vocational training, medical care, or other correctional treatment in the
                                                                                           most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 4 of 6
             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 5 of 6
 USA vs.     Justin Dylan Hison                                                  Docket No.:      SACR 15-119(B)-JVS




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
